Citation Nr: 1421993	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-41 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement an increased disability evaluation for bilateral hearing loss, currently rated as noncompensable (0 percent)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to August 1980 and from April 1981 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss has been characterized by Level I hearing impairment in the right ear, and Level I hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has satisfied its duties to notify and assist the Veteran in this case.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

These notice requirements apply to all elements of a claim, including degree of disability and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

In this case, the Veteran was advised in May 2008, prior to the initial adjudication in August 2008, of the evidence and information necessary to substantiate his increased rating claim.  This letter also advised the Veteran of the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

VA's duty to assist the Veteran includes assisting him in the procurement of service records and pertinent treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All identified, available VA and non-VA records have been obtained and considered.  Service treatment records are also associated with the claims file.  Further, there is no indication or argument that any pertinent medical records remain outstanding.

The Veteran was also afforded VA audiology examinations concerning his claimed disability in May 2008 and January 2012.  These examinations were thorough and included appropriate testing, and there is no argument or indication that they were inadequate for adjudication purposes.  Therefore, the medical evidence is sufficient for a fair adjudication.  The Board notes that the Veteran expressed displeasure that, in a February 2008 VA audiology consultation, it was incorrectly noted that the Veteran teaches near a woodshop room.  However, there is no indication that the speech recognition score obtained at this consultation was incorrect.

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II.  Analysis

The Veteran is seeking a compensable rating for his bilateral hearing loss, which is currently evaluated at 0 percent disabling.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). VA regulations require that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85.

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz. The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids. 38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect. 38 C.F.R. § 4.85(b). The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4. This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d). Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing. The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e)..

May 2008:

The Veteran first had a VA examination in May 2008.  The Veteran reported difficulty hearing cell phone conversations, stated that he speaks loudly, and that he requires a louder than normal volume to hear television and radio.

During the authorized audiology evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ





500
1000
2000
3000
4000
Average
CNC
RIGHT
10
15
40
50
50
39
94
LEFT
15
10
40
40
40
32
94

The examiner noted mild to moderate sensorineural hearing loss in both ears at 2000 to 8000 Hertz.  He described the Veteran's word recognition scores as excellent.

These audiology findings show Level I hearing acuity in the right ear and Level I hearing acuity in the left ear under Table VI. Under Table VII, this warrants a noncompensable disability rating.  

The Board notes that a February 2008 VA audiology consultation stated that the Veteran's word recognition score was 88 percent.  The Veteran is not entitled to a compensable rating even when applying this speech recognition score to the May 2008 pure tone thresholds.  Such finding would show Level II hearing acuity in the right ear and Level II hearing acuity in the left ear under Table VI. Under Table VII, this still warrants a noncompensable disability rating.  

January 2012:

The Veteran had a second VA audiology examination in January 2012, following his May 2011 hearing before the Board.  At his hearing before the Board, the Veteran testified that he had trouble hearing speakers at work.  He also stated that he keeps volume settings on his television at a high setting, and that he has trouble hearing people when they are behind or beside him.  

The examiner again noted mild to moderate sensorineural hearing loss in both ears at 2000 to 8000 Hertz.  He again described the Veteran's word recognition scores as excellent.




HERTZ





500
1000
2000
3000
4000
Average
CNC
RIGHT
10
15
40
50
50
39.0
94
LEFT
15
10
40
40
40
33.0
94

These audiology findings show Level I hearing acuity in the right ear and Level I hearing acuity in the left ear under Table VI. Under Table VII, this warrants a noncompensable disability rating.  

The Board accordingly finds that the preponderance of the evidence favors a noncompensable disability rating for bilateral hearing loss.  The Board notes the assertion made by the Veteran's representation in its May 2014 post-remand brief that the Veteran's hearing loss is worse than as represented by the VA examination and VA examiner, in that the Veteran has flare ups of extremely limited speech discrimination that were not acknowledged at time of VA examination.  However, while the Veteran is capable to testify as to his symptoms, see Washington v. Nicholson, 21 Vet. App. 191, 195 (2007), he is not capable to testify as to his level of speech recognition, as this question requires specialized knowledge, training, or expertise due to the complex nature of the auditory system.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In making this determination, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for ankle disability under any alternate code.  See Schafrath, 1 Vet. App. at 593.  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the symptoms of the Veteran that he discussed at his hearing before the Board, at his VA examinations, and elsewhere are contemplated by the rating criteria; the evidence does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Even if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, there is no showing of marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Specifically, while the Veteran stated that he has trouble hearing at work in some circumstances, there is no indication that he has lost tine from work due to his service-connected hearing loss.  There is also no indication of hospitalization related to his hearing loss.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability due the Veteran's service-connected disability cannot be inferred, inasmuch as there is no evidence of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  




Finally, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against a compensable rating.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied to this extent.  38 C.F.R. § 4.3.


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


